NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 WILLIAM GITAU MUNGE,                             No. 14-72139

              Petitioner,                         Agency No. A096-167-113

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         William Gitau Munge, a native and citizen of Kenya, petitions for review of

the Board of Immigration Appeals’ (“BIA) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Toufighi v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Thus, Munge's request for oral argument is denied. See
Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and due process claims under a de

novo standard of review, Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.

2000). We deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Munge’s untimely motion

to reopen because Munge failed to present material evidence of changed

circumstances in Kenya to qualify for a regulatory exception to the time limitation

for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at

996 (BIA may deny a motion to reopen for failure to establish changed country

conditions). We reject Munge’s contentions that the BIA failed to consider all the

evidence, see Larita-Martinez, 220 F.3d at 1095-96 (“an applicant attempting to

establish that the Board violated his right to due process by failing to consider

relevant evidence must overcome the presumption that it did review the

evidence”), or imposed new proof requirements without notice, see id. at 1095,

(requiring error to prevail on a due process claim).

      To the extent Munge argues “equitable concerns” warranted the reopening

of his case, we lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings. See Go v. Holder, 744 F.3d 604, 610-11

(9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72139